Title: From George Washington to William Grayson, 22 August 1785
From: Washington, George
To: Grayson, William



Dear Sir,
Mount Vernon 22d Augt 1785.

During my tour up this River with the Directors, to examine & form a ⟨plan⟩ for opening and extending the Navigation of it agreeably to the Acts of the Virginia & Maryland Assemblies; your favor of the 25th Ulto came here; with the letters brought by young Mr Adam’s from France. for your care of which I thank you. Apropos, did you hear him say any thing of Hounds which, (the Marquis de la Fayette has written to me) were committed to his care? If he really brought them (and if he did not, I am unable to account for the information) it would have been civil in him to have dropped me a line respecting them; especially as War is declared against the Canine species in New York; and they, being strangers, without Alliances for selfdefence; distressed, & friendless; may not only have been exposed thereto, but to pestilence & famine also. If you can say any thing on this Subject pray do it.
I thank you for the several articles of intelligence contained in your letter, and for the propositions respecting a Coinage of Gold, Silver, & Copper—a measure which, in my judgment, is become indispensably necessary. Mr Jeffersons ideas upon this subject are plain and simple, well adapted I think to the nature of the case, as he has exemplified by the plan. Without a Coinage,

or some stop can be put to the cutting & clipping of money, our Dollars, Pistoreens &ca will all be converted (as Teague Says) into five quarters; and a Man must travel with a pair of money scales in his pocket, or run the risque of receiving gold at one fourth more by Count, than weight.
I have ever been a friend to adequate Congressional powers; consequently wish to see the 9th Art. of the Confederaton amended and extended. Without these powers we cannot support a National character; and must appear contemptable in the eyes of Europe. But to you, My dear Sir, I will candidly confess, that, in my opinion, it is of little avail to give these to Congress. The Members seem so much affraid of exerting those which they already have, that no opportunity is slipped of surrendering, or referring the exercise of them to the states individually. Witness your late Ordinance respecting the dispersal of the Western Lands, in which no state with the smallest propriety, could have obtruded an interference.
No doubt the information of Congress from the back Country, on the operation of these ordinances, is better than mine; but I have understood from some sensible people therefrom, that besides going they do not know where to purchase, the Lands are of so versatile a nature, that to the end of time, they will not, by those who are acquainted with this circumstance, be bought either in Townships, or square miles. This, if I recollect right, was the sentiment I delivered to you on the first reading of the report; but past experience you said was brought in support of the measure, and appealed to for the issue—I submitted to its decision, without changing my opinion.
We have got the Potomack Navigation in hand—Workmen are employed, and the best Manager and assistants we could obtain, at the Falls of Shannondoah and Seneca; and I am happy to inform you, that upon a critical examination of them by the Directors, the Manager, & myself, we are unanimoustly of opinion that the difficulties at these two places does not exceed the expectations we had formed of them—and that the Navigation through them, may be effected without the Aid of Locks. How far we may have been deceived with respect to the first (as the water, though low, may yet fall) I shall not decide; but we are not mistaken I think in our conjectures of the other. With very

great esteem & regard I am—Dear Sir Yr Affecte Friend and Obedt Hble Servt

Go: Washington

